RICHARD D. EMERY
                           EMERY CELLI BRINCKERHOFF & ABADY LLP                                    DIANE L. HOUK
ANDREW G. CELLI, JR.
MATTHEW D. BRINCKERHOFF                          ATTORNEYS AT LAW                                   ALISON FRICK
JONATHAN S. ABADY                     600 FIFTH AVENUE AT ROCKEFELLER CENTER                     DAVID LEBOWITZ
                                                     10TH FLOOR
EARL S. WARD                                                                                     DOUGLAS E. LIEB
                                             NEW YORK, NEW YORK 10020
ILANN M. MAAZEL                                                                                ALANNA KAUFMAN
HAL R. LIEBERMAN                                                                                EMMA L. FREEMAN
                                                TEL: (212) 763-5000
DANIEL J. KORNSTEIN                                                                                DAVID BERMAN
                                                FAX: (212) 763-5001
O. ANDREW F. WILSON                                                                               HARVEY PRAGER
                                                 www.ecbalaw.com
ELIZABETH S. SAYLOR                                                                              SCOUT KATOVICH
KATHERINE ROSENFELD                                                                               NICK BOURLAND
DEBRA L. GREENBERGER                                                                          ANDREW K. JONDAHL
ZOE SALZMAN
SAM SHAPIRO



                                                              January 16, 2020

    By ECF

    Hon. William H. Pauley III
    United States District Judge
    Daniel Patrick Moynihan United States Courthouse
    500 Pearl Street
    New York, NY 10007

                     Re:     OPIC v. Gali, No. 19 Civ. 05418 (WHP)

    Dear Judge Pauley:

            On behalf of the Plaintiff, we write to request that the Court adjourn, for thirty days, the
    default judgment motion schedule set on December 16, 2019. See Dkt. No. 21.

            In the course of preparing Plaintiff’s motion for default, we have received additional
    advice from Indonesian local counsel regarding the service of process in Indonesia. We request
    this adjournment to assess this advice, conduct further legal research regarding Indonesian
    service of process, and determine how best to proceed. Accordingly, we request a thirty-day
    adjournment of the default judgment motion schedule.

                                                              Respectfully submitted,

                                                                      /s

                                                              O. Andrew F. Wilson

    cc.     All Counsel of Record


                                              Application granted.


                    Dated: January 16, 2020
                         New York, New York
